DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises” and “said,” should be avoided.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1, line 2, replace “would” with –wound--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugihara et al. (CN 101057306).
Regarding claims 1, 6, and 10-11, Sugihara et al. disclose in fig. 1-2, an electrolytic capacitor, comprising: a capacitor element (2-4) having an anode foil (2) and a cathode foil (3) wound up with a separator (9) in between, the capacitor element holding a predetermined solution (5) between the anode (2) and cathode foils (3): a body case (1) in which the capacitor element is housed; and a sealing member (6) with which the body case (1) is sealed, wherein the solution (5) has a lipid-soluble antioxidant (tocopherol - - P:8, P:3) dissolved in a lipophilic solvent (P: 8 P: 4 gamma-butyrolactone), and the separator (9) is in contact with the sealing member (6 – see fig 1).

Regarding claim 2, Sugihara et al. disclose the capacitor element holds a solid electrolyte (11).
Regarding claim 3, Sugihara et al. disclose the solution is an electrolytic solution having the lipid-soluble antioxidant (P: 8, P: 3) and an electrolyte dissolved in the lipophilic solvent (P: 8, L: 4). 
Regarding claim 4, Sugihara et al. disclose a concentration of the antioxidant in the electrolytic solution is from 2%.(2 % antioxidant in samples 7-8 of Sugihara et al.).
Regarding claim 7, Sugihara et al. disclose the lipophilic solvent contains: at least one selected from the group consisting of sulfolane, ethylene glycol, and diethylene glycol (P:8, P: 4); and a nonionic surfactant (P:8, P:4).
Regarding claim 8, Sugihara et al. disclose the nonionic surfactant is polyethylene glycol (P:8, P: 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (CN 101057306).
Regarding claim 5, Sugihara et al. disclose the claimed invention except for a concentration of the lipid-soluble antioxidant in the electrolytic solution is from 3% by weight to 20% by weight.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of the modified Sugihara et al. so that the electrolytic solution contains 3 to 20 % by weight of the lipid-soluble antioxidant in order to form an electrolyte having desired electrical (conductivity) and chemical properties (antioxidant properties).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (CN 101057306) in view of Yanai (JP 2005-209902).
Regarding claim 12, Sugihara et al. disclose the claimed invention except for a width of the separator in a shorter-side direction thereof is larger than a width of the anode and cathode foils in a shorter-side direction thereof, and the separator protrudes farther toward the sealing member than the anode and cathode foils so as to be in (direct) contact with the sealing member.
Yanai discloses an electrolytic capacitor wherein a width of the separator (fig. 7, element 3 top to bottom) in a shorter-side direction thereof is larger than a width of the anode (1) and cathode (2) foils in a shorter-side direction thereof, and the separator (3) protrudes farther toward a sealing member (9) than the anode (1) and cathode (2) foils so as to be in (direct) contact with the sealing member (9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sugihara et al. so that a width of the separator in a shorter-side direction thereof is larger than a width of the 
Regarding claim 13, Sugihara et al. disclose the body case (1) has a constriction (see fig. 8 – not labeled) protruding from an inner face thereof to press a circumferential face of the sealing member (6), and a ridge of the constriction is located farther from the capacitor element (2-4) than is a middle of the sealing member (6) in a thickness direction thereof.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2012/0300368) in view of Sugihara et al. (CN 101057306).
Regarding claim 1, Matsuura et al. disclose in fig. 1-2, an electrolytic capacitor, comprising:
a capacitor element (12) having an anode foil (12A) and a cathode foil (12B) would up with a separator (12C) in between, the capacitor element (12) holding a predetermined solution (16) between the anode (12A) and cathode foils (12B):
a body case (15) in which the capacitor element (12) is housed; and
a sealing member (14) with which the body case (13) is sealed,
wherein the solution has a lipophilic solvent [0033], [0037], and the separator is in contact (indirect contact with) with the sealing member (14).
Matsuura et al. disclose the claimed invention except for the solution has a lipid-soluble antioxidant disposed in the lipophilic solvent. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solution of Matsuura et al. to include a lipid soluble antioxidant in order to inhibit oxidation of the conductive polymer.
Regarding claim 2, Matsuura et al. disclose the capacitor element holds a solid electrolyte (122).
Regarding claim 3, the modified Matsuura et al. disclose the solution is an electrolytic solution having the lipid-soluble antioxidant (tocopherol – Sugihara et al.) and an electrolyte dissolved in the lipophilic solvent [0033], [0037].
Regarding claim 4, the modified Matsuura et al. disclose a concentration of the lipid-soluble antioxidant in the electrolytic solution is from 1% by weight to 30% by weight (2 % antioxidant in samples 7-8 of Sugihara et al.).
Regarding claim 5, the modified Matsuura et al. disclose the claimed invention except for a concentration of the lipid-soluble antioxidant in the electrolytic solution is from 3% by weight to 20% by weight.
It is known in the art to form an electrolytic solution having 3 to 20 % by weight of an antioxidant. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of the modified Matsuura et al. so that the electrolytic solution contains 3 to 20 % by weight of the lipid-soluble antioxidant in order to form an electrolyte having desired electrical (conductivity) and chemical properties (antioxidant properties).
Regarding claim 6, the modified Matsuura et al. disclose the lipophilic solvent is gamma-butyrolactone [0033], [0037].
Regarding claim 7, the modified Matsuura et al. disclose the lipophilic solvent contains: at least one selected from the group consisting of sulfolane, ethylene glycol, and diethylene glycol; and a nonionic surfactant [0033].
Regarding claim 8, the modified Matsuura et al. disclose the nonionic surfactant is polyethylene glycol [0033].
Regarding claim 9, the modified Matsuura et al. disclose the nonionic surfactant is a copolymer of polyethylene glycol with polypropylene glycol [0033]. 
Regarding claims 10-11, the modified Matsuura et al. disclose the lipid soluble antioxidant is a lipid-soluble vitamin (tocopherol - P:8, P:3).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2012/0300368) and Yanai (JP 2005-209902).
Regarding claim 12, Matsuura et al. disclose the claimed invention except for a width of the separator in a shorter-side direction thereof is larger than a width of the anode and cathode foils in a shorter-side direction thereof, and the separator protrudes farther toward the sealing member than the anode and cathode foils so as to be in (direct) contact with the sealing member.
Yanai discloses an electrolytic capacitor wherein a width of the separator (fig. 7, element 3 top to bottom) in a shorter-side direction thereof is larger than a width of the anode (1) and cathode (2) foils in a shorter-side direction thereof, and the separator (3) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Matsuura et al. so that a width of the separator in a shorter-side direction thereof is larger than a width of the anode and cathode foils in a shorter-side direction thereof, and the separator protrudes farther toward the sealing member than the anode and cathode foils so as to be in contact with the sealing member, since such a modification would form an electrolytic capacitor having a desired capacitance area.
Regarding claim 13, Matsuura et al. disclose the body case (13) has a constriction (13A) protruding from an inner face thereof to press a circumferential face of the sealing member (14), and a ridge (top) of the constriction is located farther from the capacitor element (12) than is a middle of the sealing member (14) in a thickness direction thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2019/0311858
US 2018/0047521


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848